Citation Nr: 1512199	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 27, 2010, for the grant of service connection for ischemic cardiomyopathy status post coronary artery bypass graft with scar ("ischemic heart disease").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran filed an initial claim for ischemic heart disease on May 27, 2010, and the disability arose in 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 27, 2010, for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.160, 3.400, 3.816 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the December 2010 rating decision on appeal, the RO granted service connection for ischemic heart disease.  The award was made effective on May 27, 2010.  The Veteran contends that an earlier effective date is warranted because he first manifested symptoms of ischemic heart disease in 2002, and he states that he attempted to file a claim for service connection in 2004.  In the alternative, he contends that the effective date should be in 2006, when he again suffered from symptoms of ischemic heart disease.    

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

In this case, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease, including coronary artery disease, as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

Although the effective date of the liberalizing law at issue is August 31, 2010 (which, in this case, is later than the effective date currently assigned), effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease (including coronary artery disease) under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

Here, the Veteran filed a claim for service connection for ischemic heart disease on May 27, 2010.  Prior to May 27, 2010, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Despite the Veteran's contention that he attempted to apply for service connection in 2004, and while the Board has no reason to doubt that he spoke with a VA representative who advised him he was not eligible for benefits, there is no documentation of any statements that can be construed as a claim for service connection.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is May 27, 2010, which is the date of claim.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Thus, the Board must determine when the Veteran's ischemic heart disease arose.

Private treatment records show that in July 2002, the Veteran presented to the hospital with chest discomfort, was admitted, and ultimately underwent a coronary artery bypass graft.  The post-operative diagnosis was coronary artery disease and acute right coronary artery occlusion following attempted percutaneous coronary intervention.  Therefore, it is apparent that the Veteran's ischemic heart disease had manifested by 2002, when he required surgical intervention for the condition, and that his "disability arose" at least by 2002.  

Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is May 27, 2010.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal for an earlier effective date is denied.

The Board acknowledges the argument of the representative that 38 C.F.R. § 3.114(a)(3) provides that if a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  However, in this case, the RO reviewed the claim for service connection within one year of the effective date of the liberalizing law (August 31, 2010).  Thus, 38 C.F.R. § 3.114 does not allow for an earlier effective date in this case.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Because the current appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for ischemic heart disease, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to May 27, 2010, for the grant of service connection for ischemic heart disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


